Citation Nr: 9907704	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  96-15 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether clear and unmistakable error was committed in the 
rating decision of January 2, 1985.

2.  Entitlement to service connection for hypochromic 
microcytic anemia, secondary to service-connected impairment 
of sphincter control, post sphincteroplasty for laceration 
with episiotomy. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1974 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefits sought on appeal.

The Board notes that effective March 1, 1999, the United 
States Court of Veteran of Veterans Appeals changed its name 
to the United States Court of Appeals for Veterans Claims 
(hereinafter, "Court").


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's claim has been 
obtained by the RO.

2.  A rating decision of January 1985 granted service 
connection for status post sphincteroplasty episiotomy, 
evaluated as 30 percent disabling.  The appellant did not 
appeal this rating determination, and the decision became 
final.  

3.  The January 1985 rating decision was reasonably supported 
by the evidence then of record, and was consistent with VA 
law and regulations then in effect.

4.  Hypochromic microcytic anemia was not caused or 
aggravated by the appellant's service-connected impairment of 
sphincter control, status post anal sphincteroplasty for 
laceration, with episiotomy. 


CONCLUSIONS OF LAW

1.  The January 1985 rating decision, which granted service 
connection for status post sphincteroplasty episiotomy, was 
not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5107, 
7105 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
7624, 7335 (1985). 

2.  Hypochromic microcytic anemia is not proximately due to 
or the result of service-connected impairment of sphincter 
control, status post anal sphincteroplasty for laceration, 
with episiotomy.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 
C.F.R. § 3.310 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and unmistakable error in the January 1985 rating 
decision

In January 1985, service connection for status post 
sphincteroplasty episiotomy was granted, effective July 1983.  
This disability was evaluated as 30 percent disabling, under 
Diagnostic Code 7624-7335. 

In August 1994, the appellant sought review of the original 
rating action in this matter, dated in January 1985.  It was 
the appellant's contention that clear and unmistakable error 
was committed in the January 1985 rating decision.
In this regard, it was the appellant's contention that she 
was entitled to a total rating for the service-connected 
disability from July 1983 to January 1985. 

The Court has propounded the following three-part test to 
determine whether clear and unmistakable error (CUE) is 
present in a prior determination: (1) Either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made;" and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and the law that existed at the time of the prior 
adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313- 14 (1992) (en banc)).

Generally, the regulatory authority for reversing or 
remanding a prior adjudication on the basis of clear and 
unmistakable error is found at 38 C.F.R. § 3.105(a) (1998). 
Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended. 38 C.F.R. § 3.105(a). 

To establish a valid claim of CUE, the "appellant must show 
that '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied. The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or 
evaluated.'"  Luallen v. Brown, 8 Vet. App. 92, 94 (1995) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en 
banc)).  Furthermore, in order for a claim of CUE to be 
reasonably raised, "the [appellant] must provide some degree 
of specificity as to what the alleged error is, and, unless 
it is the kind of error that, if true, would be CUE on its 
face, 'persuasive reasons must be given as to why the result 
would have been manifestly different but for the alleged 
error.'"  Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (quoting 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993)) (emphasis in 
original); see also Luallen, supra.

Evidence of record at the time of the January 1985 rating 
decision consists of the appellant's formal claim for 
compensation benefits (VA Form 21-526) for residuals of an 
episiotomy, service medical records, and VA medical 
examination report.

Service medical records reveal that the appellant had a 
vaginal delivery in August 1979, during service.  In 
conjunction with this delivery, the appellant sustained a 
fourth degree laceration of the rectovaginal septum.  The 
medical reports indicate that the appellant experienced a 
breakdown of the episiotomy, which was repaired.  The 
appellant experienced a subsequent breakdown in March 1980.  
The appellant's incontinence thereafter resolved, and she was 
evaluated with good sphincter tone.  Service medical reports 
document that the appellant again complained of fecal 
incontinence in 1981.  At that time, the appellant reported 
persistent feces from the vaginal vault, exacerbated by 
episodes of diarrhea.  On separation examination in June 
1983, the appellant was found to be without physical 
abnormality or defect.  The medical examination report noted 
that the appellant was pregnant at the time of this 
examination.  It was noted that the last pelvic evaluation, 
to include vaginal and rectal examination, performed in April 
1982, had been negative for any findings.

The appellant underwent VA examination in October 1984.  The 
examiner noted that the appellant's history was significant 
for delivery in August 1979.  At that time, she experienced 
episiotomy breakdown one week postpartum, for which she 
underwent surgical repair in March 1980.  The appellant was 
noted to experience a second episiotomy breakdown one month 
later.  Since that time, the appellant had experienced rectal 
incontinence.  It was further noted that the appellant 
subsequently delivered another child in October 1983, 
following her release from service.  On examination, the 
appellant reported subjective complaints of problems with her 
vagina and rectum.  She also reported difficulty with bowel 
movements, necessitating the use of absorbent pads.  Physical 
examination revealed stool on the perineum.  There were small 
healed lacerations detected along the cervix.  Anterior 
examination of the uterus showed it to be of normal size.  
There were no adnexal masses detected.  Rectovaginal 
examination showed the perineum to be flattened.  Rectal 
sphincter was noted to be absent in the rectovaginal septum, 
which the examiner noted lead to the appellant's 
incontinence.  The diagnostic impression was rectal 
incontinence due to absence of sphincter control.  It was 
noted that this condition had its onset following the 
appellant's delivery of her first child in 1979, during 
service.

A cytology report, dated in November 1984, indicated that 
diagnostic evaluation conducted in conjunction with VA 
examination, was negative for malignant cells.

Based upon a review of this clinical evidence, the RO granted 
service connection for status post sphincteroplasty 
episiotomy.  This disability was evaluated as 30 percent 
disabling, under Diagnostic Code 7624-7335.  The effective 
date of the award was July 1983, the day following the 
appellant's release from service.  The appellant did not 
perfect an appeal relative to this rating action, and the 
decision became final.  

The appellant offered testimonial evidence in support of her 
claim in July 1996.  In general, it was the appellant's 
contention that medical evidence demonstrated a complete loss 
of sphincter control as demonstrated from July 1983 until 
January 1985, which would have entitled her to an increased 
evaluation during the referenced period.  

In this case, the appellant essentially contends that 
clinical evidence referenced in the January 1985 rating 
decision was incomplete, and that this circumstance resulted 
in an erroneous rating assignment for the service-connected 
disability.  In particular, she noted that the medical 
evidence showed a total loss of sphincter control, thus, 
warranting a 100 percent rating evaluation under the 
appropriate diagnostic code.

The rating criteria extant at the time of the January 1985 
rating decision provided for a noncompensable evaluation for 
slight or healed sphincter impairment, without leakage.  A 10 
percent evaluation was assigned when the evidence showed 
constant slight sphincter impairment, or when manifested by 
occasional moderate leakage.  A 30 percent was assigned when 
sphincter impairment was manifested by occasional involuntary 
bowel movements, necessitating wearing of pads.  Sphincter 
impairment manifested by extensive leakage and fairly 
frequent involuntary bowel movements warranted a 60 percent 
evaluation.  A 100 percent evaluation was assigned for 
sphincter impairment manifested by complete loss of sphincter 
control.  

Based upon the evidence of record at the time of the January 
1985 rating decision, the Board finds that it was not clear 
and unmistakable error for the RO to assign a 30 percent 
rating evaluation for the service-connected disability.  In 
this regard, objective medical evidence showed an absence of 
the rectal sphincter in the rectovaginal septum.  The 
examiner opined that this circumstance was likely the cause 
of the appellant's fecal incontinence.  Physical examination 
was significant for the presence of stool on the perineum.  
There was no evidence of a total loss of sphincter control, 
nor extensive leakage with frequent involuntary bowel 
movements.  Further, there were no significant clinical 
findings documented on examination upon separation from 
service.  Subjectively, the appellant reported difficulty 
with bowel movements, necessitating the use of absorbent 
pads.  The Board has compared the subjective description of 
symptoms to the clinical findings as well as the professional 
assessment of the examiner that sphincter control was absent 
only in the rectovaginal septum.  Therefore, the Board finds 
the evidence of record, the subjective complaints when 
considered in light of the recorded medical evidence, was 
consistent with the assigned 30 percent rating.  As this 
evidence did not satisfy the rating criteria for an 
evaluation in excess of 30 percent, it was not clear and 
unmistakable error for the RO to have assigned the 30 percent 
rating for the service-connected disability.  Accordingly, 
the Board does not find clear and unmistakable error in the 
January 1985 rating decision as the correct facts were before 
the adjudicators and the law was properly applied.  

Finally, the Board notes that the appellant has insisted, in 
the context of her claim, that the RO failed to consider 
additional medical evidence that was in VA's possession in 
connection with the January 1985 rating action.  In this 
context, private medical records were forwarded to the RO for 
review.  A review of the referenced documents reflects that 
these reports were date-stamped as received in January 1985.  
These treatment records, however, were apparently misdirected 
and incorporated into the appellant's outpatient medical 
file, and were not associated with the claims folder until 
1991.  The effect of this circumstance, then was to result in 
an incomplete record.  However, an incomplete record is not 
necessarily an incorrect record.  Elkins v. Brown, 8 Vet. 
App. 391, 396 (1995).  The Court has explained that an 
incomplete record, factually correct in all other respects, 
is not clearly and unmistakably erroneous.  This is true even 
in a case where the cause of the record's incompleteness is 
the VA's breach of the duty to assist.  In such an instance, 
the VA's breach of the duty to assist cannot form a basis for 
a claim of clear and unmistakable error because such a breach 
creates only an incomplete rather than an incorrect record.  
Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994).

Moreover, the Board notes that the constructive notice 
principle is not applicable to the January 1985 rating 
decision.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the 
Court held that medical records concerning a veteran which 
were in VA's possession at the time of a VA decision will be 
considered to be evidence which was in the record at the time 
of the decision, regardless of whether such records were 
actually before the RO adjudicators at the time of the 
decision.  This Court decision was based on the principle 
that VA adjudicators were deemed to have constructive notice 
of all medical records in VA's possession.  However, in Lynch 
v. Gober, 11 Vet. App. 22 (1997), the Court held that actual 
possession of medical records by the medical division of VA 
does not mean that the adjudicative division of VA had 
constructive access.  Id.  Consequently, the association of 
these medical reports in the appellant's VA outpatient 
medical file does not offer the appellant the benefit of 
review of this evidence in the context of this claim.  


Service Connection for Hypochromic Microcytic Anemia

In April 1996, the appellant sought service connection for 
hypochromic microcytic anemia, secondary to her service-
connected impairment of sphincter control, status post anal 
sphincteroplasty for laceration, with episiotomy.  In support 
of her claim, the appellant provided a private medical 
statement.  In the undated statement, the physician indicated 
that the appellant had been under his care for the past two 
years.  It was noted that during this period, the appellant 
was followed for hypochromic microcytic anemia, noted to be a 
condition manifested by fatigue.  The physician reported that 
the appellant's anemia had been stable, but had not improved.  
It was the physician's opinion that the etiology of her 
anemia was noted to be most likely due to rectovaginal 
fistula.  

Private medical records, dated from August 1994 to February 
1996, were received in June 1996.  These records disclose 
that the appellant was evaluated intermittently for 
complaints of fatigue and dizziness.  The diagnostic 
impression was anemia with questionable low iron.  A November 
1994 clinical report noted that the appellant was taking iron 
supplements three times daily.  During evaluations, conducted 
from February to October 1995, the appellant was evaluated as 
anemic.  She continued to complain of symptoms of fatigue.  
The remainder of these clinical reports consists of reports 
of diagnostic test results.

A December 1994 consultation report indicted that the 
appellant was evaluated with anemia.  The physician opined 
that the appellant's microcytic anemia might be attributable 
to iron deficiency, although he noted that some clinical test 
results would suggest that other areas might be considered.  
It was noted that the appellant had mild anemia, with no 
evidence of hemolysis, and that she had not had any obvious 
gastrointestinal blood loss although she was still 
menstruating.  It was further noted that the appellant's 
medical history was significant for two retrovaginal 
fistulas, repaired in 1980 and 1984, which were related to 
traumatic childbirth.  The appellant was noted not to 
demonstrate any obvious reticulocyte count during the period 
since she was started on iron supplements.  It was noted that 
further diagnostic evaluation would be conducted.  In a March 
1995 medical statement, this physician indicated that the 
appellant had been receiving monthly B-12 shots, for the past 
three month period, without a dramatic increment in 
hematocrit levels on clinical testing.  It was further noted 
that the appellant continued to complain of vague discomfort 
in her thighs, with occasional episodes of dizziness.  The 
physician noted that based upon clinical findings, it was 
appropriate to rule out temporalities as the cause of the 
appellant's anemia.  

A September 1995 medical report indicated that the appellant 
presented with complaints of fatigue, periodic headache, and 
proximal lower extremity myalgias.  It was noted that a 
markedly elevated sedimentation rate was noted on clinical 
testing.  The appellant was noted to be chronically disabled 
as a result of incontinence related to her service-connected 
disability.  It was noted that previous evaluation had 
revealed a B-12 deficiency state.  In this context, it was 
noted that replacement of B-12 did not result in any 
significant increase in clinical test results.  Further, the 
appellant's complete blood count did not significantly 
improve with B-12 replacement.  The physician indicated that 
there was no evidence of autoimmune disease, nor was there a 
rheumatologic explanation for the increased sedimentation 
rate.  In light of the clinical and diagnostic findings, it 
was the physician's opinion that an assessment of sarcoid 
warranted some consideration. 

By rating decision, dated in December 1996, the RO denied 
service connection for hypochromic microcytic anemia as 
secondary to the service-connected impairment of sphincter 
control, status post anal sphincteroplasty.  This rating 
determination was predicated upon the RO's finding that the 
preponderance of the evidence did not demonstrate that the 
appellant's anemia was causally related to her service-
connected disability.  It was noted that while her attending 
physician's medical statement clearly noted that the anemic 
condition was etiologically related to the service-connected 
disability, other medical opinion evidence received did not 
establish such causality.  

The appellant underwent VA examination in January 1997.  The 
medical examination report noted that the appellant had a 
history of moderate anemia.  The examiner noted that 
evaluation of the recorded medical history showed that the 
appellant developed microcytic anemia 20 years ago, and that 
this condition responded slowly to oral iron.  It was noted 
that the anemic condition antedated the appellant's 
postpartum sphincteroplasty attempts in 1980 and 1984.  It 
was noted that the response of the mean corpuscular volume 
during oral iron therapy was suggestive against a thalassemia 
trait as a cause of the appellant's microcytosis.  The 
examiner noted that a review of the medical history disclosed 
that clinical testing, conducted between 1977 and 1997, did 
not show stool tests for occult blood to be consistently 
negative.  The record showed that iron studies revealed low 
serum iron and iron binding capacities, borderline low serum 
B-12 levels for which the appellant was started and continued 
on B-12 vitamins until approximately eight months earlier 
when the appellant discontinued its use, as it was not 
helpful.  The appellant noted subjective complaints of a two 
year history of easy fatigability, and increasing frontal 
headaches.  She also reported occasional episodes of 
palpitation and sensations described as similar to hot 
flashes.  

It was the examiner's opinion that the appellant's microcytic 
anemia most likely represented anemia of chronic disease, in 
which cytokines interfered with iron utilization by the 
erythron.  It was noted that the relatively low transferrin, 
sedimentation rate, normal ferritin, and nearly normal red 
(cell) distribution width support this mechanism, as well as 
the poor response to the recent trial of oral iron.  It was 
the examiner's opinion that there continued to be a marginal 
component of iron deficiency present.  The examiner noted 
that there was no evidence of record, or physical findings on 
examination to suggest either chronic fistula, infection, or 
chronic inflammation of the area that would explain the 
appellant's elevated sedimentation rate.  In this regard, the 
examiner indicated that clinical findings were not suggestive 
of a rheumatoid disease, so that the etiology of the elevated 
sedimentation rate remained obscure. 

In his assessment, the examiner indicated that the appellant 
primarily has an anemia of chronic disease, but which may 
also have a component of iron deficiency.  It was noted that 
the appellant had anal incontinence due to intrapartum damage 
to the rectovaginal septum and anal sphincter structures.  In 
this context, it was noted that  sphincteroplasties failed to 
correct this symptom.  The appellant did not appear to have 
active inflammation in the anogenital area, so that the 
etiology of her anemia could not be explained on the basis of 
incontinence alone or, alternatively, on the basis of a 
healed anatomic disruption.  The examiner noted that there 
was no clinical or laboratory evidence of any other condition 
to explain the elevated sedimentation rate and anemia of 
chronic inflammation.  It was the examiner's opinion that a 
few uncommon conditions might be speculated in this regard.  
It was the examiner's finding that in any case, it was quite 
possible that the appellant's anemia would respond to iron 
supplementation and erythropoietin treatment.  

In June 1997, the RO affirmed its previous denial of the 
appellant's claim.  The appellant filed a notice of 
disagreement with this rating determination in October 1997.  
In further support of her claim, the appellant submitted 
another medical statement from her treating physician.  In 
the September 1997 statement, the physician reported that the 
appellant had been under his care for more than four years 
for treatment of hypochromic microcytic anemia, manifested by 
fatigue.  It was noted that the appellant had undergone 
extensive diagnostic work-up relative to this condition.  It 
was the physician's opinion that the appellant's anemic 
condition was most likely caused by her rectovaginal fistula.

This matter was referred for VA medical opinion in December 
1997.  Following a review of the claims folder, to include 
previous medical opinion evidence submitted, the examiner 
indicated that the evidence did not support the diagnosis of 
a rectovaginal fistula since surgical repair in 1980.  It was 
his opinion that the evidence did not show evidence that the 
appellant's hypochromic microcytic anemia is related in any 
way to her service-connected impairment of anal sphincter 
control, status post anal sphincteroplasty.  In that regard, 
the examiner noted that the causes of hypochromic microcytic 
anemias include iron deficiency, thalasssemias and other 
hemoglobinopathies, anemias of chronic disorders, 
sideroblastic anemia and lead poisoning.  

The appellant was afforded further medical evaluation in 
January 1998.  The examiner noted that review of the claims 
folder nor examination of the appellant revealed evidence of 
a current rectovaginal fistula.  He noted in this regard, 
that the appellant had initially developed a rectovaginal 
fistula with fecal incontinence in 1979, and again in 1983, 
which were surgically repaired.  The fistula was noted to be 
completely closed.  With the closure of the fistula, and 
subsequent sphincteroplasty in 1984, the appellant was left 
with chronic fecal incontinence and vaginal stenosis.  It was 
noted that the most recent and thorough rectal examination 
was conducted in March 1992, and revealed no evidence of 
rectovaginal fistula.  The appellant was noted to have "true 
rectal incontinence."  The medical evidence discloses that 
the appellant reported no significant change in 
symptomatology since that time.  It was noted that the 
referenced examination was the only recent detailed 
examination of the rectovaginal area, to include examinations 
by the appellant's private treating physician.  The examiner 
noted that while the appellant did not have a rectovaginal 
fistula, it had been the precipitating factor for the 
surgical repair.  It was further noted that because the 
surgical repair did not result in fully continent sphincter 
control, the appellant continued to experience rectal 
incontinence.  The examiner opined that it was unlikely that 
the appellant's present sphincter condition was related to or 
the cause of her anemia.  In this regard, the examiner noted 
that rectal incontinence is not a recognized or known cause 
of anemia in the absence of bleeding or active irritation.  
He noted that there was no evidence of record of ongoing 
bleeding.  Further, the appellant's only active irritation 
was reported as that of occasional skin maceration in the 
area of the sphincter.  It was noted that this circumstance 
was not appropriate causal evidence of a significant ongoing 
anemia.  Finally, the examiner concluded that the appellant's 
anemia was not aggravated by her service-connected 
disability.  In this context, it was noted that the appellant 
had been evaluated with a chronically elevated erythrocyte 
sedimentation rate, which was suggestive of some underlying 
chronic disease state, which was presently idiopathic in 
nature.  In other words, the underlying chronic disease state 
remained unknown.  However, it was noted that a chronic 
inflammatory type condition was indicated because of elevated 
sedimentation rate and repeated hypochromic microcytic 
anemia.  The examiner further noted that this inflammatory 
condition might be a potential reason why there was not 
proper or advantageous healing of the rectovaginal fistula 
when surgery was performed in 1984.  He indicated that the 
appellant's sphincter problem would not be the cause of the 
underlying systemic inflammatory process.  Thus, the examiner 
concluded that there was no relationship between the 
appellant's hypochromic microcytic anemia and her service-
connected rectal sphincter incontinence, nor was there 
evidence that the anemic condition was aggravated by the 
service-connected disability.

Under the laws adminstered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Regulations also provide that service 
connection may be granted for any disease after discharge 
when all of the evidence including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1998).  The secondary condition shall 
be considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  Additional disability resulting from aggravation 
of a non-service connected condition by a service-connected 
condition is also compensable under 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

As a preliminary matter, the Board finds that the appellant's 
claim for service connection for hypochromic microcytic 
anemia, claimed as secondary to service connected impairment 
of sphincter control, status post anal sphincteroplasty for 
fourth degree laceration is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  This finding is predicated upon the 
appellant's evidentiary assertions, and medical opinion 
evidence favorable to the claim.  The Board is satisfied that 
all relevant facts have been properly developed.

In the context of this aspect of the appellant's claim, the 
Board must decide whether the weight of the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (1998); 
Gilbert v. Derwinski, 1 Vet. App. (1990).  

It is essentially the appellant's contention in this case 
that her hypochromic microcytic anemia is causally related to 
residuals associated with her service-connected anal 
sphincteroplasty.  In that context, the appellant maintains 
that her blood count has persistently decreased since she 
underwent surgical treatment, and that there is no other 
plausible explanation for the etiology of her anemia. 

In evaluating this claim, the Board has reviewed the lay 
statements provided by the appellant.  The appellant's lay 
medical assertions to the effect that her hypochromic 
microcytic anemia is related to her service-connected 
disability, standing alone, have no probative value.  The 
appellant has no medical expertise, nor is it contended 
otherwise.  On the issue of medical causation, the Court has 
held that "lay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose" and cannot be considered by the Board.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991) and Contreras v. 
Brown, 5 Vet. App. 492 (1993).  See also Boeck v. Brown, 6 
Vet. App. 6 Vet. App. 14 (1993).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93  

(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court has further held that in the evaluation of medical 
evidence:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in analyzing 
the data, and the medical conclusion that the 
physician reaches...  As is true with any 
piece of evidence, the credibility and weight 
to be attached to these opinions [are] within 
the province of the adjudicators.  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Also supporting the appellant's contention that her anemia is 
proximately due to or the result of her service-connected 
disability is medical opinion evidence presented by the 
appellant's treating physician.  As indicated, the 
appellant's treating physician has opined that her anemia is 
most likely caused by her history of rectovaginal fistula.  
The Board notes, however, that the Court has held that the 
use of cautious language does not always express 
inconclusiveness in a doctor's opinion on etiology, and such 
language is not always too speculative for purposes of 
finding a claim well grounded; the opinion must be viewed in 
its entire context.  Lee v. Brown, 10 Vet. App. 336 (1997).  
Notwithstanding, the appellant's physician did not expound 
upon his rationale for the opinion expressed, or reference 
clinical findings which supported his conclusion.  While 
consistent in noting the plausibility of an etiological 
relationship between the appellant's anemic condition and her 
service-connected disability, the medical opinion did not 
reflect comments as to the significance of the clinical 
findings of record.  Other private medical opinion evidence 
submitted by the appellant generally reflect that the 
appellant's anemic condition was not associated with a 
temporary modality.  It was posited that a process of unknown 
etiology might warrant consideration in light of clinical and 
diagnostic findings. 

The Board next considers the medical opinion evidence in 
opposition of the appellant's claim.  This evidence consists 
of VA medical opinion.  It was noted that the appellant's 
medical history was significant for intrapartum damage to the 
rectovaginal septum and sphincter structures, which had been 
surgically treated, with resultant persistent fecal 
incontinence and vaginal stenosis.  It was noted, however, 
that her anemic condition existed prior to postpartum 
sphincteroplasties and was not aggravated by symptoms of the 
service-connected disability.  In that context, it was 
further noted that the appellant's anemic condition was not 
related to chronic incontinence associated with the sphincter 
impairment.  Rather, the results of clinical testing showed 
an elevated sedimentation rate suggestive of a chronic 
underlying process in the absence of evidence of ongoing 
bleeding or active irritation, as here.  The examiners opined 
further that surgical attempts at treatment did not result in 
full sphincter control because of an unknown process, 
evaluated as an underlying inflammatory-type process.  While 
examiner's were unable to discover the origin of the systemic 
process to which the anemia was attributed, it was 
nevertheless determined, based upon a considered review of 
the recorded medica history, that the appellant's hypochromic 
microcytic anemia was not related to the service-connected 
disability.

After a review of the medical evidence, the Board accords 
greater probative weight to the conclusions of VA examiners.  
In this regard, VA examiners provided cogent medical reasons 
for the conclusions reached, that there was no etiological 
relationship between the appellant's anemia and her service-
connected disability.  In this context, there was no medical 
evidence of ongoing bleeding or active irritation associated 
with the appellant's rectal incontinence following anal 
sphincteroplasty to demonstrate a causal relationship.  It 
was noted that clinical test results were suggestive that the 
appellant's anemia was attributable to an underlying chronic 
disease state of unknown etiology.  Finally, the Board notes 
that it was definitely concluded that the appellant's 
hypochromic microcytic anemia was not related to the service-
connected disability. 

In this case, the Board finds that the medical opinion 
evidence does not support the appellant's theory of 
entitlement regarding her hypochromic microcytic anemia.  
Further, when such medical opinion is read in light of the VA 
and other private medical opinion evidence, the Board finds 
that there is no plausible basis for finding any conceivable 
relationship between the claimed hypochromic microcytic 
anemia and the service-connected disability.  See Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) ("It is the responsibility 
of the BVA ... to assess the credibility and weight to be given 
the evidence.").  Thus, the Board finds that the clear 
weight of the most probative evidence is against the claim 
for service connection for hypochromic microcytic anemia.

Accordingly, it is the opinion of the Board that the 
appellant's hypochromic microcytic anemia is not 
etiologically related to the service-connected impairment of 
sphincter control, status post anal sphincteroplasty for 
fourth degree laceration with episiotomy.  In rendering this 
determination, the Board has determined that the evidence is 
not evenly balanced and, as such, the benefit of the doubt 
doctrine is not applicable.  38 C.F.R. § 3.102.


ORDER

Evidence of a legally meritorious claim not having been 
presented, the claim of clear and unmistakable error in the 
January 1985 rating decision is denied. 

Service connection for hypochromic microcytic anemia is 
denied. 



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

